Exhibit 10.1
 
TRANSITION AND CONSULTING AGREEMENT
 
THIS TRANSITION AND CONSULTING AGREEMENT (this “Agreement”), effective as of
February 17, 2015 (the “Effective Date”), is made by and between MedAssets,
Inc., a Delaware corporation (the “Company”), and John A. Bardis (“Consultant”).
 
R E C I T A L S:
 
WHEREAS, Consultant currently serves as the Chairman and Chief Executive Officer
of the Company;
 
WHEREAS, Consultant wishes to transition to a consulting role with the Company;
 
WHEREAS, in connection therewith, the Company desires to obtain the services of
Consultant, as described below, and Consultant is willing to provide such
services on the terms and for the consideration set out below; and
 
WHEREAS, Consultant and the Company desire to embody in this Agreement the terms
and conditions of Consultant’s engagement by the Company, which terms and
conditions shall supersede all prior oral and written agreements, arrangements
and understandings between the Company and its representatives and Consultant
relating to Consultant’s services.
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, it is hereby agreed as follows:
 
SECTION 1. ENGAGEMENT:  The Company hereby agrees to engage Consultant, and
Consultant does hereby accept such engagement with the Company and agrees to
serve the Company in the capacity of a consultant for the Term (as hereinafter
defined) and subject to and upon the terms and conditions as herein
contained.  This Agreement is a contract for personal services and the
Consulting Services (as hereinafter defined) may be provided only by Consultant;
provided, however, that the Consulting Services may be supplied through a
business entity organized and controlled by Consultant, provided that Consultant
shall personally act on behalf of such business entity in connection with all
matters related to this Agreement.  Consultant hereby confirms his resignation
as Chairman and Chief Executive Officer of the Company and from all offices,
directorships, trusteeships, committee memberships and fiduciary and other
capacities held with, or on behalf of, the Company effective as of the Effective
Date; provided, however, that Consultant shall continue as a member of the board
of directors of the Company (the “Board”) until the 2015 Annual Meeting of
Stockholders of the Company (the “Annual Meeting”).  Consultant shall not stand
for election to the Board at the Annual Meeting and immediately following the
Annual Meeting Consultant shall be deemed to have resigned (with immediate
effect and without any further action of the parties) from the Board.  Following
the Annual Meeting and during the Term, Consultant shall have the title of
Non-Executive Chairman Emeritus.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2. TERMINATION OF PRIOR AGREEMENTS:  By signing this Agreement,
Consultant acknowledges and agrees that the employment agreement by and between
the Company and Consultant, dated as of August 21, 2007 and as amended and
restated on May 2, 2011 and as further amended on December 13, 2013 (the “Prior
Agreement”), is hereby terminated effective as of the Effective Date, including,
but not limited to Consultant’s rights to resign for “good reason,” to receive
an annual bonus and to collect severance pay in connection with a termination of
employment, except as provided in Section 10 below, and that the Third Amended
and Restated Reimbursement Agreement made and entered into as of January 1, 2014
between Consultant and the Company (the “Reimbursement Agreement”) is hereby
terminated effective as of January 1, 2015 (other than any obligation of
Consultant to reimburse the Company for the prepayment that was made pursuant to
such agreement on or about January 1, 2015).  Notwithstanding anything herein to
the contrary, Consultant’s rights to indemnification or contribution by virtue
of Consultant’s position as an officer or director of the Company or any of its
subsidiaries or affiliates or under any indemnification agreement between
Consultant and the Company and the benefits to Consultant under the Company’s
directors and officers’ liability insurance policies for actions or inactions
while serving as an officer or director of the Company (including any applicable
tail coverage) shall continue to apply.  Consultant hereby acknowledges and
agrees that, as of the Effective Date, Consultant (a) has, and will have, no
claims, rights, causes of action, damages, grievances, liabilities, or the like
against the Company or any of its subsidiaries or affiliates, and their
respective successors and assigns, together with their respective present or
former employees, officers, directors, managers, members, stockholders or agents
(collectively, the “Released Parties”) relating to or arising under or in
connection with the Prior Agreement or the Reimbursement Agreement, including
the termination of the Prior Agreement or the Reimbursement Agreement, or
Consultant’s employment or the termination of Consultant’s employment with the
Company (the “Claims”), and (b) irrevocably and unconditionally, individually
and on behalf of Consultant’s beneficiaries, heirs, administrators, executors
and assigns, fully releases, acquits, and forever discharges the Released
Parties from, and covenants not to sue, or in any manner to institute,
prosecute, or pursue, any Claim against, the Released Parties with respect to,
any and all Claims (whether presently known or unknown or suspected or
unsuspected) that Consultant may have; provided, however, that, notwithstanding
the foregoing, Consultant is not releasing any claims with respect to: (i) any
obligation under this Agreement; (ii) any claims that cannot be waived by law;
(iii) Consultant’s rights as a stockholder or holder of equity grants under the
Company’s incentive compensation plans and programs; (iv) claims for
indemnification or contribution under any indemnification agreement to which
Consultant is a party or the Company’s by-laws or charter or any coverage under
the Company’s directors and officers’ liability insurance policies; or
(v) accrued and vested employee benefits under the Company’s employee benefit
and compensation plans, any accrued but unpaid base salary and accrued vacation,
in each case, as of the Effective Date and any unpaid business expenses incurred
prior to the Effective Date.
 
 
2

--------------------------------------------------------------------------------

 
SECTION 3. TERM:  The term of this Agreement shall commence on the Effective
Date and shall continue until the third anniversary of the Effective Date,
unless earlier terminated in accordance with Section 8 hereof (the “Term”).
 
SECTION 4. CONSULTING SERVICES:  During the Term, Consultant shall, when and as
requested by the Board or the Chief Executive Officer of the Company, act as a
consultant, giving at all times the full benefit of his knowledge, expertise,
technical skill and ingenuity, to provide advice to the Board and members of
management on an as-needed basis (the “Consulting Services”), subject to
reasonable consideration of his other professional obligations.  In particular,
Consultant shall provide consulting, business development and similar services
of a non-operating nature relating to the Company’s strategic plan and vision,
identifying market opportunities, assisting with major customers and investor
relations and advising on product development.  Consultant shall furnish the
equipment, supplies and other materials used to perform the Consulting
Services.  It is expected that the Consulting Services will require, on average,
fifteen (15) hours per week.  During the Term, Consultant shall not communicate
with, or travel to meet with, the Company’s employees, customers, suppliers or
other third parties regarding the Company or its business activities unless
directed or authorized to do so by the Chief Executive Officer and shall refer
any unsolicited telephone, written or other inquiries related to the Company or
its business activities to the Chief Executive Officer. During the first six (6)
months of the Term, the Company shall provide Consultant with an office at the
Company’s headquarters as selected by the Company and at no cost to Consultant,
but Consultant shall be permitted to perform the Consulting Service at a
location or locations of his choice.  Upon and following the first six (6)
months of the Term, the Company may determine to cease such office arrangement
by providing thirty (30) days’ advance written notice to Consultant.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 5. CONSULTING FEES; OUTSTANDING EQUITY; HEALTH BENEFITS; BUSINESS
EXPENSES:
 
(a) Consulting Fee.  During the Term, the Company shall pay Consultant, and
Consultant hereby agrees to accept as payment for all consulting services
rendered hereunder, an annual consulting fee of $650,000 (the “Consulting Fee”),
payable in substantially equal monthly installments during the Term, in arrears.
 
(b) Treatment of Outstanding Equity.  The change in Consultant’s status to an
independent contractor shall not be a “termination” for purposes of Consultant’s
compensatory equity awards outstanding as of the Effective Date, but the
termination of this Agreement shall constitute a “termination” for such
purposes.  Such awards (as set forth on Exhibit A hereto) shall remain
outstanding and shall continue to vest and be earned during the Term in
accordance with the terms and conditions of the applicable equity plan and award
agreements, including vesting provisions related to a change in control of the
Company.
 
(c) Health Benefits.  During the Term, Consultant and his eligible dependents
shall be eligible to continue to participate in the Company’s healthcare plan at
his own expense.  The obligations of the Company under this Section 5(c) shall
terminate if, at any time during the Term, Consultant is employed or is
otherwise affiliated with a party that offers substantially similar healthcare
benefits to Consultant and his eligible dependents.  Following the end of the
Term, to the extent permitted by applicable law, Consultant shall be eligible to
elect continued health coverage pursuant to the Section 4980B of the Internal
Revenue Code of 1986, as amended.
 
 
4

--------------------------------------------------------------------------------

 
(d) Business Expenses.  The Company shall reimburse Consultant for reasonable
out-of-pocket business expenses incurred by Consultant in performing the
Consulting Services in accordance with the applicable expense reimbursement
policies of the Company as in effect from time to time.  Consultant shall be
subject to the executive travel policy in effect at the Company from time to
time (as if he were a senior executive officer of the Company and, which as of
the Effective Date, includes first class air travel) if traveling on behalf of
the Company.  In addition, the Company will reimburse Consultant for all
reasonable fees incurred by Consultant in connection with the negotiation and
entry into this Agreement, subject to the Company’s requirements with respect to
reporting and documenting of such expenses, not to exceed $15,000.
 
(e) Modified Cutback.  The provisions of Section 8(i) of the Prior Agreement
(Modified Cutback) shall continue to apply to any payments, benefits or
distributions provided to Consultant, to the extent applicable.
 
(f) Club Membership.  The membership in the East Lake Country Club shall be
transferred to Consultant effective as of the Effective Date (or as soon as
practicable thereafter) and Consultant shall continue to pay the dues for such
membership and all incidental expenses incurred at such club so long as he
continues such membership.
 
(g) No Mitigation.  Consultant shall not be required to mitigate the amount of
any payments provided for pursuant to this Agreement and the amount of any
payments under this Agreement shall not be reduced by any amounts Consultant may
earn from other employment or consulting services he may render to a third
party.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 6. INDEPENDENT CONTRACTOR STATUS:  Consultant agrees, acknowledges and
represents that Consultant is an independent contractor performing work for the
Company, not an agent, servant, director, or employee of, or joint venturer
with, the Company, and has no authority to bind the Company or any of its
subsidiaries or affiliates by contract or otherwise or hold himself out as
having such authority.  Consultant will perform the Consulting Services under
the general direction of the Company, but Consultant will determine, in
Consultant’s sole discretion, the manner and means by which the Consulting
Services are accomplished, subject to the requirement that Consultant shall at
all times comply with applicable law and all policies and rules established by
the Company for its independent contractors.  The Company will have no right or
authorization to control the means by or manner in which the Consulting Services
are accomplished.  Except as otherwise provided herein, Consultant will not be
entitled to receive any vacation or illness payments, or to participate in any
benefit plans or arrangements maintained by the Company or any of its
subsidiaries or affiliates for the benefit of their employees, including,
without limitation, any bonus, stock option, pension, profit sharing, medical,
dental, disability or life insurance or similar benefits provided to employees
of the Company and its subsidiaries or affiliates.  In the event that this
arrangement is reclassified as employment by any governmental agency or court,
Consultant further agrees that he will not seek to participate in or benefit
from any of the employee benefit plans or programs of the Company as a result of
such reclassification.  Consultant shall have no state law workers’ compensation
rights with respect to the Consulting Services under this Agreement.
 
SECTION 7. TAXES:  Consultant shall be solely responsible for the payment of any
Federal, state and local income or self-employment taxes applicable to the fees
and expenses paid or payable by the Company in connection with Consultant’s
engagement and will report as income all compensation received by Consultant
pursuant to this Agreement.  Consultant agrees that, during and after the Term,
Consultant will indemnify, defend and hold the Company harmless from all taxes,
interest, penalties, damages, liabilities, losses and expenses, including
reasonable legal fees and expenses of attorneys and other professionals, arising
from Consultant’s failure or alleged failure to make the required reports and
payments for applicable taxes.  In addition, during and after the Term,
Consultant will indemnify, defend and hold the Company harmless with respect to
any amounts that Consultant may be required to pay to any taxing authority as
required withholding or the employer portion of any employment taxes due as a
result of any claim by such taxing authority that Consultant was an employee of
the Company, but only to the extent Consultant has not paid his withholding
amounts or has received a refund of such amounts, and shall not include any
interest or penalties that may be assessed on the Company.
 
 
6

--------------------------------------------------------------------------------

 
SECTION 8. EARLY TERMINATION OF TERM:
 
(a) Termination Events.  Consultant’s engagement hereunder may be terminated
prior to the expiration of the Term as follows:
 
(i) Each of the Company and Consultant shall have the right to terminate
Consultant’s engagement hereunder prior to the expiration of the Term upon
written notice to Consultant or the Company, as applicable, with any such
termination being effective, except as otherwise expressly set forth herein in
the event of a termination for Cause, with thirty (30) days’ advance written
notice.
 
(ii) If Consultant accepts a full-time employment position with another entity
that does not violate the terms of Section 10, Consultant shall promptly provide
written notice of such acceptance to the Company and Consultant’s engagement
hereunder shall terminate effective on the thirtieth (30th) day following the
delivery of such written notice (or such other date as mutually agreed with the
Company).
 
(iii) The Company shall have the right to terminate Consultant’s engagement
hereunder for Cause prior to the expiration of the Term effective immediately,
subject to any cure right.  Consultant shall have the right to terminate
Consultant’s engagement hereunder for “Good Reason” following a material breach
of this Agreement by the Company.  To terminate his engagement hereunder for
Good Reason, Consultant shall provide written notice to the Company within
thirty (30) days following his knowledge of a material breach of this Agreement
by the Company and, if the Company has not cured such material breach within
thirty (30) days following such notice, Consultant may terminate his engagement
hereunder within thirty (30) days following such failure to cure by providing
written notice to the Company.
 
(iv) Consultant’s engagement hereunder shall terminate on the date of
Consultant’s death, in the event that Consultant suffers a disability which
prevents Consultant from performing his duties hereunder (“Disability”) or as
mutually agreed by the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
(b) Payments upon Termination.  Upon any termination of Consultant’s engagement
hereunder, Consultant shall be entitled to receive the following payments (in
addition to any accrued expenses):
 
(i) If such termination results from (i) Consultant’s Disability or death,
(ii) written notice by the Company other than for Cause, or (iii) a Good Reason
termination by Consultant, the Company shall (x) continue to pay to Consultant
(or to his spouse or remaining beneficiaries) the remaining Consulting Fees
through the end of the scheduled Term, in the amounts and at the times set forth
in Section 5(a), (y) permit Consultant (and his eligible dependents) to continue
the health insurance arrangements set forth in Section 5(c) through the end of
the scheduled Term and (z)  provide for (1) other than in the case of
Consultant’s death, vesting and payment of all outstanding time-based vesting
equity awards (including any performance-based vesting equity awards for which
the applicable performance period has ended as of the date of such termination)
held by Consultant and (2) any performance-based vesting equity awards for which
the performance period has not ended as of the date of such termination held by
Consultant to remain outstanding and eligible to be earned and settled in
accordance with the terms of the underlying award agreement.
 
(ii) If such termination results from written notice by the Company for Cause or
a voluntary termination without Good Reason by Consultant, Consultant shall not
be entitled to any further Consulting Fees; provided, that, Consultant shall
receive payment for any accrued, but unpaid, Consulting Fees and such amounts
shall be payable within ten (10) days following termination.
 
For purposes of this Agreement, “Cause” shall mean: (i) the indictment of
Consultant for a felony or fraud which, in the good faith opinion of the Board,
is reasonably likely to result in a conviction of,  or entering into a plea of
guilty or nolo contendere by, Consultant; (ii) gross negligence or willful
misconduct by Consultant with respect to the Company or any of its subsidiaries
or affiliates, which could reasonably be expected to be materially injurious to
any of such entities; (iii) Consultant’s willful violation of Section 9,
Section 10 or Section 13 of this Agreement; (iv) Consultant’s willful breach of
a material policy of the Company to which Consultant is subject, which is not
cured within twenty (20) days after written notice thereof to Consultant;
(v) any other breach by Consultant of any material provision of this Agreement
which is not cured within twenty (20) days after written notice thereof to
Consultant; or (vi) Consultant’s willful and continued failure or refusal to
perform in any material respect the Consulting Services which is not cured
within twenty (20) days after written notice thereof to Consultant.  For
purposes of this definition of Cause, no act or failure to act on the part of
Consultant shall be considered “willful” if it is done, or omitted to be done,
by Consultant in good faith and with a good faith belief that Consultant’s act
or omission was in the best interest of the Company.
 
 
8

--------------------------------------------------------------------------------

 
SECTION 9. STANDSTILL AGREEMENT:  During the Restricted Period (as defined in
Section 10 below), or if earlier, until six (6) months following a Change in
Control of the Company (as defined below), Consultant shall not, directly or
indirectly:
 
(a) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities (as defined below), or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in or assist
any person or entity not a party to this Agreement (a “Third Party”) in any
“solicitation” of any proxy, consent or other authority (as such terms are
defined under the Exchange Act) to vote any shares of the Voting Securities
(other than such encouragement, advice or influence that is consistent with
Company management’s recommendation in connection with such matter);
 
(b) encourage, advise or influence any other person or assist any Third Party in
so encouraging, assisting or influencing any person with respect to the giving
or withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement, advice or influence that
is consistent with Company management’s recommendation in connection with such
matter);
 
 
9

--------------------------------------------------------------------------------

 
(c) form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities;
 
(d) present at any annual meeting or any special meeting of the Company’s
stockholders any proposal for consideration for action by stockholders or seek
the removal of any member of the Board or propose any nominee for election to
the Board or seek representation on the Board;
 
(e) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or any special meeting of the Company’s stockholders) or
deposit any Voting Securities of the Company in a voting trust or subject them
to a voting agreement or other arrangement of similar effect with respect to any
annual meeting or any special meeting of the Company’s stockholders or action by
written consent (excluding customary brokerage accounts, margin accounts, prime
brokerage accounts and the like);
 
(f) without the prior written approval of the Board, separately or in
conjunction with any other person or entity in which it is or proposes to be
either a principal, partner or financing source or is acting or proposes to act
as broker or agent for compensation, propose (publicly, privately or to the
Company) or effect any tender offer or exchange offer, merger, acquisition,
reorganization, restructuring, recapitalization or other business combination
involving the Company or a material amount of the assets or businesses of the
Company or actively encourage, initiate, support, consult with or advise any
other Third Party in any such activity;
 
(g) purchase or cause to be purchased or otherwise acquire or agree to acquire
Beneficial Ownership of any Voting Securities, if in any such case, immediately
after the taking of such action, Consultant would, in the aggregate,
collectively beneficially own, or have an economic interest in, an amount that
would exceed 4.99% of the then outstanding shares of Common Stock; or
 
 
10

--------------------------------------------------------------------------------

 
(h) enter into any discussions, negotiations, agreements, arrangements or
understandings with any Third Party with respect to the matters set forth in
this Section 9.
 
As used in this Agreement, the term “Voting Securities” shall mean the Common
Stock, and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable for
Common Stock or other securities, whether or not subject to the passage of time
or other contingencies.  As used in this Agreement, the term “Beneficial
Ownership of any Voting Securities” means ownership of:  (i) Voting Securities
and (ii) rights or options to own or acquire any Voting Securities (whether such
right or option is exercisable immediately or only after the passage of time or
upon the satisfaction of one or more conditions (whether or not within the
control of such person), compliance with regulatory requirements or
otherwise).  As used in this Section 9, the term “Change in Control” means a
change in ownership or control of the Company approved by the Incumbent Board in
advance and effected through a transaction or series of transactions (other than
an offering of stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act), other than any affiliate of the
Company, or an employee benefit plan maintained by the Company or any of its
affiliates, directly or indirectly acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Securities Exchange Act) of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition.  As used in this Section 9, the term “Incumbent Board” means the
individuals who, as of the Effective Date, constitute the Board.
 
SECTION 10. CONTINUING OBLIGATIONS:  Consultant acknowledges and agrees that the
execution of this Agreement does not alter his obligations to the Company or its
subsidiaries and affiliates under the provisions of Section 10 (Restricted
Covenants) or the Company’s rights under Section 11 (Breach of Restrictive
Covenants) of the Prior Agreement; provided, however, that the “Restricted
Period” shall mean the period commencing on the Effective Date and ending on the
thirty-six (36) month anniversary of the Effective Date.  Upon the end of
Consultant’s engagement hereunder,  Consultant agrees to promptly return to the
Company all property belonging to the Company and its subsidiaries and
affiliates, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company; provided, however, that Consultant shall be entitled to retain
(i) his Company-issued mobile devices provided that he first tenders the device
to the Company to have all proprietary and/or confidential information removed,
(ii) his contacts, calendars and personal diaries, (iii) his
compensation-related data and materials and (iv) all information reasonably
necessary for tax-preparation purposes.
 
 
11

--------------------------------------------------------------------------------

 
SECTION 11. NON-DISPARAGEMENT:  Consultant agrees that he will make no
disparaging or defamatory comments regarding the Company or any of its
subsidiaries or affiliates or any of their respective present or former
directors, officers, or, in their capacities as such, employees in any
respect.  The Company agrees not to issue any public statements or press
releases making, and to instruct members of the Board and the executive officers
of the Company to not make and, upon learning of any action taken to the
contrary, shall take reasonable steps to cause each such person to cease making
any disparaging or defamatory comments regarding Consultant in any respect. This
Section 11 shall not prevent the truthful testimony by any individual or entity
in a legal proceeding or pursuant to a governmental, administrative or
regulatory investigation.
 
SECTION 12. INDEMNIFICATION:  The Company agrees to indemnify and hold
Consultant harmless with respect to all acts or omissions in his position as a
consultant (other than any act or omission that is otherwise a breach of this
Agreement) to the fullest extent permitted by the laws of the State of Delaware,
as in effect at the time of the subject act or omission.
 
SECTION 13. CERTIFICATIONS:  In order to enable the principal executive
officer(s) and principal financial officer(s) (as such terms are defined in the
rules and regulations of the U.S. Securities and Exchange Commission) of the
Company to make any certifications required of them under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002 with respect to the Company’s Annual Report on
Form 10-K to be filed with respect to the 2014 fiscal year, Consultant will,
within a reasonable period of time following a request from the Company in
anticipation of filing such report, provide the Company with certifications in
support of the certifications of the Company’s principal executive officer(s)
and principal financial officer(s) required of them under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002, in a form reasonably acceptable to the
Company.  The Company will provide Consultant with a reasonable opportunity to
review the underlying documents prior to the time he is required to provide the
certifications in accordance with the prior sentence.
 
 
12

--------------------------------------------------------------------------------

 
SECTION 14. SUCCESSORS:  This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including any successor by
operation of law or otherwise; and as used herein, the term “Company” shall
include such successors or assigns.
 
SECTION 15. ENTIRE AGREEMENT:  This Agreement contains the entire understanding
and agreement of the parties hereto regarding the retention of
Consultant.  Except as specifically provided in this Agreement, this Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement.
 
SECTION 16. WAIVER AND AMENDMENTS:  Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board.  No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.
 
SECTION 17. SEVERABILITY:  If any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction, (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.
 
SECTION 18. NOTICE:
 
 
13

--------------------------------------------------------------------------------

 
(a) Place of Delivery.  Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Consultant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Consultant may be given to Consultant
personally or may be mailed to Consultant at Consultant’s last known address, as
reflected in the Company’s records.
 
(b) Date of Delivery.  Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
 
SECTION 19. APPLICABLE LAW:  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO
THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any Georgia state
or federal court sitting in the state of Georgia, and the parties hereto hereby
consent to the jurisdiction of such courts in any such action or proceeding.
 
SECTION 20. SECTION HEADINGS:  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.
 
 
14

--------------------------------------------------------------------------------

 
SECTION 21. SECTION 409A:   To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance
with Section 409A of the Internal Revenue Code of 1986, as amended, and all
applicable regulations thereunder (“Section 409A”).  This Agreement shall be
construed in a manner to give effect to such intention.  Each payment in a
series of payments hereunder shall be deemed to be a separate payment for
purposes of Section 409A. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the termination of Consultant’s
engagement hereunder shall instead be paid or provided on the first business day
after the date that is six (6) months following the termination of Consultant’s
engagement hereunder (or, if earlier, the Executive’s date of death). To the
extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A), (i) any such expense reimbursement shall
be made by the Company no later than the last day of the taxable year following
the taxable year in which such expense was incurred by Consultant, (ii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.
 
SECTION 22. COUNTERPARTS:  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual signature or by signature delivered by facsimile or
by e-mail as a portable document format (.pdf) file or image file attachment.
 
*           *           *
 
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 
 
 

  MEDASSETS, INC.
 
 
/s/ Jonathan H. Glenn
By: Jonathan H. Glenn
Title: Executive Vice President,
Chief Legal Officer and Secretary
 
 
 
 
 
 
 
JOHN A. BARDIS
 
 
/s/ John A. Bardis
Consultant

 
 
 
[Signature Page to J. Bardis Transition and Consulting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
  Exhibit A
 
Schedule of Outstanding Equity Awards
(As of February 17, 2015)
 

               
Vesting Schedule
Award Number
Award Date
Award Type
Awarded
Earned
Vested
Unvested
Cancelled
3/1/15
3/1/16
3/1/17
558
25-Feb-2013
PSS
31,493
19,883
6,627
13,256
11,610
6,628
6,628
—
370
25-Feb-2013
PSS
31,493
17,953
5,984
11,969
13,540
5,985
5,985
—
295
25-Feb-2013
RSS
20,995
NA
6,998
13,997
0
6,999
6,999
—
791
27-Feb-2014
RSU
30,397
NA
0
30,397
0
10,132
10,132
10,132
1190
27-Feb-2014
PSU
45,595
31,916
0
31,916.50
13,678.50
10,639
10,639
10,639
1183
27-Feb-2014
PSU
45,595
23,344.64
0
23,344.64
22,250.36
7,782
7,782
7,782
1400
12-May-2014
PSU
100,000
TBD*
0
100,000
0
—
—
100,000
 
Total
 
305,568
 
19,609
224,880.14
61,078.86
48,164
48,164
128,553
*   Earning and vesting subject to 3 year performance targets as defined in
Consultant’s May 2014 grant agreement.



 
 
 
 

--------------------------------------------------------------------------------